DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37, 39-40, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wichern (US 2,955,310).
Regarding claim 37, Wichern teaches a fluid application system for applying a fluid to a substrate, comprising: a carrier (11); a fluid applicator (31) for applying the fluid to the substrate, the fluid applicator removably attachable to the carrier (as shown in Fig 4), the fluid applicator comprising a body (33); and a fluid dispensing portion (45, 99, 71, 105, 113) for applying the fluid to the fluid applicator, the fluid dispensing portion removably attachable to the carrier (via pins 29, 89, 91, 49), the fluid 
Wichern further teaches in claim 39 wherein the fluid dispensing portion is disposed outside of the fluid applicator (Col 2, Ln 60-63); in claim 40 wherein the fluid dispensing portion is external from the fluid applicator (Col 2, Ln 60-63); and in claim 42 wherein the carrier comprises a frame portion (11) and a handle portion (69).
Claim(s) 45, 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kott et al (US 8,251,603, cited in IDS), hereinafter Kott.
Regarding claim 45 Kott teaches a fluid application system for applying a fluid to a substrate, comprising: a carrier (41, Fig 6-11); a fluid applicator (40) for applying the fluid to the substrate, the fluid applicator removably attachable to the carrier (Col 6, Ln 14-15; therefore removable), the fluid applicator comprising a body (44); and a mixing portion (38) removably attachable to the carrier (at 110) and having a mixing tip (near 110), wherein the mixing portion receives a first part of the fluid (at 49) and a second part of the fluid (at 49) and mixes the first part and the second part theretogether to create a mixed fluid (Col 5, Ln 33-38), wherein the mixing tip directs the mixed fluid to the fluid applicator (Col 5, Ln 38-42).
Kott further teaches in claim 47 wherein the mixing tip defines a single aperture (Col 5, Ln 42-47; also as shown in Fig 6 the mixing tip is a single aperture).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wichern.
Regarding claim 38, Wichern is silent regarding the plurality of apertures are spaced at least 0.60 inches apart.  Instead, Wichern discloses the plurality of apertures to appear to be equally spaced from each other (although no scale disclosed, as shown in Fig 1).  The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  MPEP 2144.04 (IV)(A) (discussing Gardner v. Tec Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wichern’s device to have any suitable dimensions, including those claimed.  Applicant appears to have placed no criticality on any particular bristle lengths (see Specification) and it appears that Berthold’s device would work equally well if made within the claimed range of aperture spacing.  
Claims 41, 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wichern, in view of Mayden (US 3,331,093, cited in IDS).
Regarding claims 41 and 43, Wichern teaches substantially all features of the claimed invention except for wherein the fluid dispensing portion is spaced a distance away from the fluid applicator; and wherein the body of the fluid applicator includes a first portion and a second portion, the first portion having a small contoured surface and the second portion contoured surface different than the first contoured surface.
Attention is directed to Mayden that teaches in claim 41 wherein the fluid dispensing portion (98, 104, 96) is spaced a distance away from the fluid applicator (as shown in Fig 3); and in claim 43 wherein the body of the fluid applicator includes a first portion (middle of applicator, Fig 5) and a second portion (outer portion of applicator), the first portion having a small contoured surface and the second portion contoured surface different than the first contoured surface (as shown in Fig 5).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to space the fluid dispensing portion a distance away from the fluid applicator and to include notched portions in the body of the fluid applicator, in view of Mayden's teaching.  Placing the fluid dispensing portion a distance away from the fluid applicator allows the fluid to be dispensed onto the applicator more easily without plugging.  Notched portions in the fluid applicator is better suited for surfaces that are regularly uneven.
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Kott, in view of Mayden.
Regarding claim 48, Kott teaches substantially all features of the claimed invention except for wherein the body of the fluid applicator includes notched portions.  Attention is directed to Mayden that discloses wherein the body of the fluid applicator includes notched portions (as shown in Fig 5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include notched portions in the body of the fluid applicator, in view of Mayden's teaching.  Notched portions in the fluid applicator is better suited for surfaces that are regularly uneven.    

Allowable Subject Matter
Claims 44, 46, 49-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0062574 to Burns et al is directed to the state of art of a vee manifold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754